DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority

2.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement

3.	The information disclosure statement (IDS) submitted on 6-11-2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment

4.	Acknowledgment is made of the preliminary amendment(s) filed 6-11-2020.

Claim Rejections - 35 USC § 112

5.	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claims 11-12 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  

Regarding claim 11 the applicant does not further limit the tyre pressure control system as claimed in claim 1. 

Claim 12 is rejected based on its dependency of claim 11.

Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Double Patenting



6.		The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims  1-9 of copending Application No. 16/771,826 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the cited copending application teaches all of the basic features of the claimed invention. 

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 102

7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 7-10 & 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Maquaire (DE 112005003020 T5).

Regarding claims 1 & 11 Maquaire teaches a vehicle wheel providing a first fluid chamber 3a and a second fluid chamber 5a; a first valve 6 arrangement installed remote from the wheel 1 and connectable to a pressurised fluid source 53; a second valve 8 arrangement connected to the first valve arrangement 6 a first fluid connection 57 and a second fluid connection 57, wherein the second valve arrangement 8 is controllably operable to connect the first fluid connection 57  to the first fluid chamber 3a and the second fluid chamber 5a on the vehicle wheel 1; wherein controlled variation 50 51 of fluid pressure in the second fluid connection 57 and the first fluid connection 57 is provided by the first valve arrangement 6 configured to control the second valve arrangement 8 for operating  the tyre pressure control system in at least two operating modes comprising (intended use recitation): a first mode [para. 70- 79], in which the second fluid chamber 5a is connected to the first valve arrangement 6; and a second mode [para. 70- 79], in which the first fluid chamber 3a is connected to the second fluid chamber 5a.

Regarding claim 2 Maquaire teaches the first valve  6 arrangement configured to control the second valve arrangement 8  for (intended use recitation) operating the system is further configured for a third operating mode in which the first fluid chamber is connected to the first valve arrangement.

Regarding claim 7 Maquaire teaches the second valve arrangement 8 is mounted on the wheel 1.

Regarding claim 8 Maquaire teaches the wheel  1 has a pneumatic tyre mounted on a rim portion (inherent) of the wheel 1 , and the first fluid chamber  3a is defined by the rim portion and an interior of the tyre.

Regarding claim 9 Maquaire teaches the second fluid chamber 5a is a pressure reservoir vessel mounted on the wheel 1.

Regarding claim 10 Maquaire the second fluid chamber 5a is an inner tyre mounted on the rim (via wheel 1) portion within the first chamber 3a.

Regarding claim 12 Maquaire teaches the pressurised fluid source 53 and a chassis (interpreted as a vehicle), wherein the first valve arrangement 6 is connected to the pressurised fluid source 53 and installed on the vehicle chassis.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

US 11208994 B2 Air compressor system control
EP 3904126 A1 PRESSURE CONTROL CIRCUIT OF A TIRE ON BOARD VEHICLE
US 20210170811 A1 DUAL WHEEL TYRE INFLATION PRESSURE CONTROL SYSTEM 
US 9579935 B2 Tire pressure control system for a vehicle
GB 2538971 A Controller for controlling pneumatic control valve in central tire inflation system of vehicle, has processor for identifying change in operating state of pneumatic valve and outputting valve close signal if operating state is changed
US 20160318354 A1 Tire Inflation System and Method of Control
US 20150258863 A1 Venting method for tire inflation system, involves providing control valve assembly, supply valve assembly, steer axle channel valve assembly, and drive axle channel valve assembly within housing
US 20150231937 A1 TIRE PRESSURE CONTROL SYSTEM
US 20130068361 A1 Vehicle Tire Inflation System and a Method of Control
US 20120305126 A1 INERTIA-CONTROLLED TIRE ISOLATION VALVE AND METHODS OF CONTROLLING TIRE INFLATION PRESSURES
US 20040155516 A1 Vehicle tire pressure control system and process
US 5465772 A Controlling and maintaining air-pressure in vehicle tires
US 5249609 A Deflation control system and method
JP H0672113 A VALVE ASSEMBLY FOR TIRE PRESSURE CONTROL DEVICE AND VEHICLE USING SAID VALVE ASSEMBLY

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRE J ALLEN whose telephone number is (571)272-2174. The examiner can normally be reached Mon-Fri. 9am-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571) 272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDRE J ALLEN/Primary Examiner, Art Unit 2856